DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:
Claim 5 recites “blade actuating”; and should read “blade actuating member”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 7, 10 recite the limitation “the actuating element”. It is unclear if this refers to the “blade actuating element” or the “jaw actuating element”. 
Claims 9 and 10 recite the limitation "the rotary element".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the load arm".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US2014/0135758)
Regarding claim 1, Mueller discloses a jawed surgical instrument, on the distal end of which a jawed part that is formed with two jaw branches is situated (jaws 110, 120), wherein at least one jaw branch is pivotally supported (see Fig. 1, Paragraph [0046]), and 
a handle (50) for actuating the jawed part is situated on the proximal end of the jawed instrument (Paragraph [0049]), and the jawed electrosurgical instrument includes a blade assembly (knife 184) that is reversibly displaceable in the axial direction for cutting tissue between the jaw branches (Paragraph [0051]), and a shaft designed as a tube (shaft 12), on the distal end of which the jawed part is situated and on the proximal end of which the handle is situated (see Fig. 1), wherein the jawed part is actuatable by a jaw actuating element (elongated drive member 156) that passes through the shaft (Paragraph [0050]), and wherein the blade assembly is actuatable by a blade actuating element (knife drive rod 182) that passes through the shaft (Paragraph [0051]), and the jaw actuating element is longitudinally displaceable (Paragraph [0050]), from the handle situated on the proximal end of the shaft, in the direction of the shaft (Paragraph [0052]), wherein the blade actuating element is longitudinally displaceable in the direction of the shaft by means of a throw lever system (trigger assembly 60, Paragraph [0052]), 
wherein the throw lever system includes 
an actuating element (trigger 62), a coupling member (pin 69), and a throw lever (connector 68), and wherein the blade actuating element is longitudinally displaceable within the shaft in the shaft direction by actuating the actuating element (Paragraph [0052]).  

Regarding claim 3, Mueller discloses the jawed surgical instrument according to claim 1, wherein the actuating element and the coupling member are joined by means of a bearing (joint of pin 69, see Fig. 5) that allows a rotational movement (pin 69 allows for rotating movement, see Fig. 5, Paragraph [0052]), or the actuating element and the coupling member are joined by a rigid connection.
Regarding claim 4, Mueller discloses the jawed surgical instrument according to claim 1, wherein the throw lever is connected to the proximal end area of the blade actuating element (see Fig. 5).  
Regarding claim 8, Mueller discloses the jawed surgical instrument according to claim 1, wherein the jawed part is rotatable around the longitudinal axis of the shaft by means of a rotary element (rotating member 72, Paragraph [0053]) situated in the proximal end area of the jawed surgical element (see Fig. 1).  
Regarding claim 9, Mueller discloses the jawed surgical instrument according to claim 1, wherein the rotary element is designed as a rotary wheel (the rotating member 72 is interpreted as a “rotating wheel” by its cylindrical structure, see Fig. 1).  
Regarding claim 10, Mueller discloses the jawed surgical instrument according to claim 1, wherein the rotary element and the actuating element are situated on or in the vicinity of the handle in such a way that one-handed operation of the grip elements of the handle, of the rotary element, and of the actuating element is made possible (rotating member 72 and trigger 62 are situated on or in the vicinity of the handle and are capable of being used in a one handed operation by being in close vicinity and having one handle 50 for intended one handed use, see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller.
Regarding claim 7, Mueller discloses the jawed surgical instrument according to claim 1; Mueller further discloses the blade actuating element is displaceable a distance in longitudinal direction (Paragraph [0052]). However, Mueller does not expressly disclose the blade-4-New U.S. Patent Application actuating element is displaceable in the longitudinal direction of the shaft by at least 30 mm by means of the actuating element.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mueller to displace a distance of at least 30 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Mueller would not operate differently with the claimed displacement distance and since the blade actuating element is intended to move a distance to retract and extend the blade the device would function the same having the claimed displacement distance. Further, applicant places no criticality on the range claimed, indicating simply that the displaceable distance “may” be within the claimed ranges (specification page 7, lines 1-11).

Regarding claim 11, Mueller discloses the jawed surgical instrument according to claim 1; Mueller further discloses the arm of the throw lever is pivotable about a pivot axis that extends perpendicularly through its bearing point and orthogonally with respect to the longitudinal axis of the shaft (connector 68 pivots about pin 69 to actuate the knife drive rod 182, Paragraph [0052]; where the pivot axis of the pin extends perpendicularly through its bearing point and orthogonal to the longitudinal axis as shown in Fig. 5). However, Mueller does not expressly disclose the load arm of the throw lever is pivotable from -45 degrees to 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the arm of Mueller to pivot from -45 degrees to 45 degrees since it has .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Nutting (US2016/0074097)
Regarding claim 5, Mueller discloses the jawed surgical instrument according to claim 1; yet, is silent regarding wherein the throw lever is connected to the proximal end area of the blade actuating member by means of a slide bearing. Nutting, in the same field of electrosurgical instruments, teaches an instrument having a first and second jaw structure 21, 23 (see Fig. 1; where the embodiment of Figs. 6-9 is displayed without the rotation assembly, trigger assembly, and end effector for clarity of focusing on deployment mechanism 128, see Paragraph [0057]) and a energizable rod coupled to insulative sleeve 124 that has a retracted and extended configuration for electrosurgically treating tissue (Paragraph [0050]). The instrument having a housing 114 with a lever 130 (see Fig. 6). The lever 130 is connected to a linkage 146 having linkages 146a-c. The third linkage 146c having a pair of elongated slots 160a, b configured to received pivot pin 168 (interpreted as the claimed “slide bearing”) at the proximal end of the insulative sleeve 124 (Paragraph [0064], see Fig. 8).  When the lever is rotated the linkages 146a-c are urged distally which actuate the sleeve 124 and rod 126 distally (Paragraph [0065]). Nutting teaches the claimed throw lever system by the linkages 146a-c as the claimed “throw lever”, axle 131 as the claimed “coupling member” and the lever 130 as the “actuating element”. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have substituted the 
Regarding claim 6, Mueller discloses the jawed surgical instrument according to claim 1; yet, is silent regarding wherein the blade actuating element has a throw lever connecting element on its proximal end that includes a pin area having a circular cross section and a thickened area proximal to the pin area, and the throw lever on its end that is connected to the blade actuating element has a slot, the pin area being guided through the slot in such a way that the thickened area is situated in the interior of the throw lever.
Nutting, in the same field of electrosurgical instruments, teaches an instrument having a first and second jaw structure 21, 23 (see Fig. 1; where the embodiment of Figs. 6-9 is displayed without the rotation assembly, trigger assembly, and end effector for clarity of focusing on deployment mechanism 128, see Paragraph [0057]) and a energizable rod coupled to insulative sleeve 124 that has a retracted and extended configuration for electrosurgically treating tissue (Paragraph [0050]). The instrument having a housing 114 with a lever 130 (see Fig. 6). The lever 130 is connected to a linkage 146 having linkages 146a-c. The third linkage 146c having a pair of elongated slots 160a, b configured to received pivot pin 168 at the proximal end of the insulative sleeve 124 (Paragraph [0064], see Fig. 8).  When the lever is rotated the linkages 146a-c are urged distally which actuate the sleeve 124 and rod 126 distally (Paragraph [0065]). Nutting teaches the claimed throw lever system by the linkages 146a-c as the claimed “throw lever”, axle 131 as the claimed “coupling member” and the lever 130 as the “actuating element”. Nutting further teaches Where the blade actuating element has a throw lever connecting element (pivot pin 168, see Fig. 8) on its proximal end that includes a pin area having a circular cross section (area of pin 168, see Fig. 8) and a thickened area proximal to the pin area (proximal portion of sleeve 124, interpreted as “thickened” by extending past the pin 168), and the throw lever on its end that is connected to the blade actuating element has a slot (slot 160a, b), the pin area being guided through the slot in such a way that the thickened area is situated in the interior of the throw lever (when lever is 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have substituted the trigger and linkage actuation mechanism of Mueller for the lever and linkage actuation mechanism as taught by Nutting since the substitution of one known actuation mechanism for another would provide the same function of actuating a member for surgically treating tissue clamped between jaw members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771